Citation Nr: 0312822	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptation grant.

3.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from November 1986 to 
January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1997 and November 1997 rating decisions 
issued by the New Orleans, Louisiana, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
benefits sought on appeal.  In April 1999, the Board remanded 
the issues on appeal for additional development.  The 
development is now complete and this matter is again before 
the Board for appellate review.

A hearing was held via videoconference before the undersigned 
Veterans Law Judge, formerly known as a Member of the Board, 
in February 1999.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  It is not shown that the veteran requires the aid of 
braces, crutches, canes or a wheelchair for ambulation.

3.  The veteran does not have loss of use of the hands or 
permanent impairment of vision of both eyes.  The remaining 
function in her upper extremities is greater than that which 
would be served by an amputation stump at the site of 
election with use of a suitable prosthetic appliance.

4.  The veteran's service-connected disability does not 
include the loss or permanent loss of use of one or both 
feet, the loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes to the required 
degree, or ankylosis of one or both knees or one or both 
hips.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to financial assistance in 
acquiring specially adaptive housing have not been met.  
38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.809 (2002).

2.  The criteria for entitlement to financial assistance in 
acquiring special home adaptations have not been met.  
38 U.S.C.A. §§ 2101(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.809a (2002).

3.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance or for adaptive equipment for 
a conveyance have not been met. 38 U.S.C.A. §§ 3901, 3902, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.808 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of the laws, 
regulations, and evidence pertinent to her automobile claim 
via the November 1997 Statement of the Case (SOC).  She was 
notified of the laws, regulations, and evidence pertinent to 
her housing claims via the October 1998 SOC.  The January 
2002 Supplemental SOC (SSOC) notified her that VA would 
request evidence sufficiently identified by her from 
government agencies, employers, and all healthcare providers.  
She was also notified that while VA would aid her in 
obtaining evidence in support of her claim, submission of 
such evidence was ultimately her responsibility.  The Board 
finds that VA's duty to notify the claimant of the evidence 
necessary to substantiate her claim has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in October 
2001 and November 2002.  See 38 C.F.R. § 3.159(c)(4) (2002).  
The resulting examination reports have been obtained.  Her VA 
treatment records have been obtained.  The veteran was 
afforded the opportunity to offer testimony in support of her 
claim at a hearing in February 1999.  A transcript is of 
record.  Her Social Security Administration (SSA) records are 
of record.  In response to the January 2003 SSOC, which 
notified her of VA's heightened duty to assist with the 
development of her claim, the veteran indicated via a 
February 2003 statement that she did not have additional 
evidence relevant to her claim.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Factual Background

An August 1995 rating decision reflects that the veteran was 
granted service connection for multiple sclerosis (MS) and a 
40 percent disability rating was assigned.  Her disability 
rating was increased to 50 percent via a March 1997 rating 
decision, effective July 24, 1996.  In a May 1997 rating 
decision, the veteran 50 percent disability rating for MS 
with right upper extremity ataxia and dysmetria was 
continued, a 20 percent disability rating for weakness and 
incoordination of the left lower extremity due to MS was 
assigned, a 20 percent disability rating for weakness and 
incoordination of the right lower extremity due to MS was 
assigned, and a total disability rating based on individual 
unemployablity was granted.

In June 1997, the veteran filed an application for automobile 
or other conveyance and adaptive equipment.  In July 1997, 
she filed an application for acquired specially adapted 
housing or special home adaptation grant.

An August 1997 VA peripheral nerves examination report 
reflects that the veteran reported that her feet became numb, 
she had developed falling, and she had headaches, episodes of 
large blind spots, one episode of right arm discoordination 
and psychological effects.  The report indicates that the 
veteran's neurological examination was normal except for 
mildly impaired gait and reflects that her reflexes were 
suppressed.  The summary portion of the examination report 
reflects, "The neurological exam reveals mild to moderate 
generalized dis-coordination."

In a July 1997 statement in support of claim, the veteran 
indicated that, at times, she did have loss of use of both 
her right and left foot and both hands.  She indicated that 
these events occurred when she was walking or engaged in 
routine activities.

A January 1998 VA eye examination reflects that the veteran's 
visual acuity of the right eye was 20/20 with -50 sphere and 
visual acuity of her left eye was 20/20 with -25 sphere.  The 
report reflects the her cornea and lens were clear, the 
retina was within normal limits with very slight pallor of 
the optic nerve, intraocular pressure was normal, ocular 
motility was full in all directions, and there was no double 
vision.  The report contains an impression of no visual 
disability at that time and that myopia of both eyes was 
fully corrected with glasses.

The February 1999 hearing transcript reflects that the 
veteran's representative indicated that the veteran had 
obtained a house but because of her conditions and the 
conditions of her dependent, she needed an adaptive housing 
grant as well as automobile special equipment.  The 
transcript reflects that the veteran indicated that she had 
problems with walking, stumbling, and falling.  She indicated 
that she has problem with fatigue in her right leg but not 
her left.  She testified that a VA doctor told she was 
paralyzed in both her knees, which she further indicated was 
due to decreased knee reflexes.  The transcript further 
reflects that the veteran indicated that before her current 
house, she lived in an apartment at which she would fall on 
the stairs.  She indicated that she had previously been 
right-handed but could no longer sign her name with her right 
hand.  She testified that her legs get weak and she could not 
get around and that she had been issued a cane.  She also 
testified that her right side was more problematic and that 
she utilized her left hand to feed herself.  She indicated 
that she dropped things.

A May 1999 VA certification of visit form reflects that the 
veteran was being followed by VA for MS and bipolar disorder 
and that she was unable to clean her house.

An August 1999 VA neurological disorders examination report 
reflects that the veteran was not taking medication at that 
time but had previously taken steroids on two occasions 
before her symptoms got better.  The report reflects that the 
veteran indicated that she felt pretty good except for 
extreme tiredness and exhaustion.  She also reported that her 
right leg became paralyzed in 1992 but her strength gradually 
came back to normal after an inability to walk for about two 
months.  The report reflects that examination revealed that 
her speech was normal, all cognitive functions were within 
normal limits, her cranial nerves were normal, no nystamus 
was seen and the optic disc was seen to be within normal 
limits.  The examination report further reflects that she had 
no internuclear thermoplegia.  Motor examination was within 
normal limits and her reflexes were symmetrical with no 
pathological reflexes specifically noted.  The report 
indicates that sensory system examination was within normal 
limits, her stance and gait were normal, and there was no 
evidence of any weakness of her right leg secondary to 
popliteal nerve palsy at that time.  The examination report 
further indicates that her foot extensors and flexors and 
knee flexors and extensors were all strong.  The report 
specifically reflects that no sensory symptoms along the 
lateral popliteal nerve were noted at that time.  The 
examination report reflects that the veteran had MS by 
history with one apparent relapse and a history of right leg 
weakness, apparently due to popliteal nerve palsy with no 
residual at that time.

An October 1999 VA neurological disorder examination report 
reflects that the examiner who conducted the August 1999 VA 
examination reviewed the veteran's claims folder.  The 
October 1999 examination report again reflects a diagnosis of 
MS by veteran's reported history with apparently one relapse 
and right leg weakness by the veteran's reported history, 
apparently due to popliteal nerve palsy with no residuals at 
that time.

An August 2001 neurology note reflects that the veteran 
denied any new symptoms but reported "weakness/fatigue" 
when it was hot outside.  She had a normal gait, normal 
cerebellar functioning, 5 out of 5 motor strength throughout, 
and sensory intact to light touch, temperature and vibration.

An October 2001 VA peripheral nerves examination report 
reflects that at that time the veteran was in remission and 
she indicated: she had not had any new event, she did not 
have double vision, and her only issue was problems sleeping.  
The report reflects that she did not complain of weakness or 
difficulty in speech although she previously had problems.  
She indicated that she attended a support group.  The report 
reflects that examination of the veteran revealed no 
cognitive dysfunction, all her cranial nerves were normal, 
and her hand grip was pretty good with her fine movements 
"maybe" a "little off" but she was able to retain a grip.  
She had a little difficulty with fine coordination.  The 
report reflects that examination of her lower extremities 
revealed that she was able to walk on her toes and heels, 
walk tandem and do rapid alternative movements.  There was no 
sensory deficit and her pulses were about 1 to 2+.  The 
report specifically reflects no hyperreflexia, no 
pathological reflexes were noted, and her stance and gait 
were normal.  The final impression portion of the examination 
report reflects that the veteran had MS that was in remission 
and that other than a residual problem with fine coordination 
with the hands and fingers, no real weakness was noted.  An 
October 2001 addendum to the examination report reflects that 
the examiner did not find any residual weakness or numbness 
and that there was a question whether the veteran had 
popliteal nerve palsy.

An October 2001 VA muscle examination report reflects that 
the veteran complained of weakness in the right upper 
extremity, an unsteady gait, and that she almost fell at 
times.  The report reflects that examination of the veteran's 
right hand showed that she had a splint on it.  When the 
splint was removed, sensation seemed okay but she did have 
atrophy at the hypothenar end with some weakness of her grip, 
graded 3 out of 5.  Her range of motion was normal on both 
sides.  The report reflects that her legs showed an unsteady 
gait but that functions seemed okay, sensation was okay, and 
she did not seem to have any weakness of the extremities in 
the lower sides or diminished reflexes.  The examination 
report contains a diagnosis of MS affecting her right upper 
extremity and both lower extremities.  Studies were pending.

An October 2001 VA hand, thumb, and fingers examination 
report contains a summary which indicates that grip strength 
was decreased as compared with age-related norms, with 
approximately 62% strength on the right and 60% strength on 
the left.  Her lateral pinch strength was 94% in both hands 
as compared with age-related norms, top pinch strength was 
decreased as compared to age-related norms with strength 
approximately 71% on the right and 75% on the left.  The 
examination report reflects that there was bimodal skewing on 
both hands, fine motor skills were minimally decreased on the 
right and the veteran appeared to have some difficulty 
manipulating small pegs.  The report indicates that she was 
able to pick up items ranging from 1/4 to 3 inches in diameter 
but could not maintain any weight for longer than 25 seconds.  
The report reflects that she did not lift weights in the 
normal fashion but rather lifted with the elbow flexed and 
then extending.

In March 2002 correspondence, the veteran indicated that 
while she was in a state of remission, she still had issues 
with falling.  In correspondence received in April 2002, the 
veteran indicated that she had fallen several times in the 
preceding months and she dropped soft drinks and "extra 
things".  In additional April 2002 correspondence, she 
stated that while she was told a few weeks previously by VA 
that she was in remission, three days later she fell down 
several times.  She also indicated that while trying to drink 
water while at the VA facility, she dropped her cup on 
several occasions.  The April 2002 correspondence also 
reflects that the veteran indicated that VA considered her 
totally and permanently disabled but wanted her to use a 
wheelchair in order to get more benefits.  She stated that 
she used a cane.

A February 2002 neurology note reflects that the veteran 
denied any new symptoms but reported "weakness/fatigue" 
when it was hot outside.  She had a normal gait, normal 
cerebellar functioning, 5 out of 5 motor strength throughout, 
and sensory intact to light touch, temperature and vibration.

An April 2002 VA neurology note reflects that the veteran had 
a normal gait, normal cerebellar functioning, 5 out of 5 
motor strength throughout, and sensory intact to light touch, 
temperature and vibration.

A July 2002 VA neurology note reflects that the veteran 
reported that she had tripped and fallen a few time since her 
last visit.  The note reflects that repeat magnetic resonance 
imaging was more consistent with leukodystrophy than MS.  
Upon physical examination, the note indicates that sensory 
was intact to light touch, temperature and vibration, her 
motor strength was 5 out of 5 throughout, tone was normal, no 
abnormal movements, no drift, and normal cerebellar 
functioning.  The note reflects that she was able to toe and 
heel walk, she had trouble with tandem walking, and while she 
seemed to have a right foot drop, this was not consistent.

A Louisiana Department of Veterans Affairs report of 
examination form, received in September 2002, reflects that 
based on physical and mental examination, the veteran was 
able to drive a car, travel, care for the needs of nature, 
and get out of bed.  The report reflects that the veteran was 
able to walk for 1/2 block but had frequent falls (as per 
veteran's history), she could feed herself but dropped food 
on her dress, she needed help bathing, and could not remain 
out of bed all day as she needed frequent rest.  The report 
contains medical findings of normal cranial nerves, 5 out of 
5 motor strength, no drifting, normal cerebellar functions, 
and mild difficulty in tandem walking.  The report contains 
diagnoses of questionable MS, dementia, and bipolar disorder.  
Her corrected visual acuity was 20/25 on the right, 20/30 on 
the left.  He uncorrected visual acuity was 20/25 on the 
right and 20/25 on the left.

An October 2002 VA fall risk screen record reflects that the 
veteran's Morse Fall Risk Screening did not result in a score 
which indicated the veteran was at risk for falling.

A November 2002 VA examination report reflects that the 
veteran had a history of demyelinating disorder, MS versus 
leukodystrophy.  The veteran complained of frequent falls and 
weakness.  The report reflects that she experienced symptoms 
of dizziness and had a poor memory.  She was able to ambulate 
without any walking aids and did travel beyond the premises 
of her home.  She was able to perform her activities of daily 
life without any limitations.  The report reflects that upon 
physical examination, the veteran had a normal gait, her 
upper extremity examination showed no focal weakness, and her 
lower extremities had no sensory motor deficits.  Her deep 
tendon reflexes were normal and there were no abnormalities 
in weightbearing, balance, or propulsion.  The report 
reflects that she was able to walk without the assistance of 
another person or a mechanical aid.

Another November 2002 VA examination report reflects that the 
veteran indicated she had a "glaze" over her right eye, she 
was not on any medications, and she stated that her eyesight 
was worsening and that she had more difficulty with her 
balance and difficulty sleeping.  She also indicated she got 
a headache once a week and that she had difficulty with 
dizziness.  The report reflects that eye examination revealed 
that the veteran was able to easily see well beyond 20/200 
without correction, she had some perseveration when moving 
from one part of the motor examination to the next, her 
reflexes were entirely suppressed, no Babinski sign, no 
Wartenberg sign, and cranial nerve examination was pertinent 
for showing pallor in both optic discs, more so on the left.  
The examiner indicated in the report that the veteran had MS 
with a course of fluctuation with gradual overall worsening 
of her function.  The veteran indicated that she was not able 
to cook because the pots were too heavy and stated that she 
was not able to clean her home because she tired easily and 
felt stressed.  The report indicated that the veteran did not 
require assistance regarding ordinary hazards of daily living 
such as removing herself from the presence of a fire and 
noted that she was able to come to the VA facility by bus and 
ambulate the two to four blocks to the facility.  The report 
reflects that the veteran's best corrected vision was better 
than 5/200 in each eye.  Her gait was normal, she was not 
amputated, and she was able to walk without the assistance of 
another person.  The veteran indicated that she can walk for 
about a block without becoming fatigued.  She did not have a 
mechanical aid at the time of the examination and there was 
no neurologic reason to provide one.  The examiner 
specifically indicated in the report that there were no 
physical or anatomical losses that would provide the basis 
for physical restrictions and that findings of fatigability 
and the perseveration of the motor examination were objective 
findings that indicated that her MS had caused cognitive 
dysfunction.

Specially Adapted Housing

Specially adapted housing is available to a veteran who is 
entitled to compensation for permanent and total disability 
due to: 1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or 2) Blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or 3) 
The loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or 4) The loss or loss of use of one lower extremity together 
with the loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. 
§ 3.809(b) (2002).  

Based on the medical evidence of record, the veteran does not 
meet the requirements under 38 C.F.R. § 3.809(b)(1).  There 
is no medical evidence of loss of use of both lower 
extremities.  Correspondence from the veteran reflects that 
she indicated that she fell down and had to use a cane.  In 
contrast, the November 2002 VA examination reports reflects 
that the veteran was able to ambulate without any walking 
aids, came to the VA facility by bus and ambulated the two to 
four blocks to the facility, and could walk without the 
assistance of another person.  The report specifically 
indicates that the veteran did not have a mechanical aid at 
the time of the examination and reflects there was no 
neurologic reason to provide one.  A July 2002 VA neurology 
note reflects that she was able to toe and heel walk but had 
trouble with tandem walking.  The veteran had suppressed 
reflexes.  The Board finds the objective medical findings 
more probative than the veteran's own assertions that she 
cannot walk without a cane.  While the Board is not implying 
that the veteran has no disability of her lower extremities, 
the medical evidence of record details on numerous occasions 
that she had a normal gait.  The evidence of record 
specifically reflects that she was able to get to the VA 
medical facility and did not have a mechanical aid with her.  
Accordingly, the Board finds that there is no medical 
evidence of loss of use of both of the veteran's lower 
extremities.

Similarly, the veteran does not meet the requirements under 
38 C.F.R. § 3.809(b)(2).  While an August 1997 VA examination 
report reflects that the veteran reported that she had 
episodes of large blind spots, a January 1998 VA eye 
examination report contains an impression of no visual 
disability at that time and that myopia of both eyes was 
fully corrected with glasses.  More recent evidence of record 
also reflects that the veteran is not blind.  Specifically, a 
November 2002 VA examination report indicates that she was 
able to easily see well beyond 20/2000 without correction and 
her best corrected vision was better than 5/200 in each eye.  
As such, the veteran is not blind in both eyes. 

38 C.F.R. § 3.809(b)(3) and (b)(4) require, among other 
things, loss or loss of use of one lower extremity.  The 
veteran clearly has some limitation of function of the lower 
extremities due to her service-connected MS.  However, as 
discussed above, the medical evidence does not establish that 
there is a functional loss of use of the her lower 
extremities.  Nor does the evidence indicate that one lower 
extremity has more weakness or instability than the other.  
Accordingly, the evidence does not support a finding that 
locomotion is precluded as a result of loss of use of a lower 
extremity together with organic disease or injury, or with 
loss of use of one upper extremity. 

As the preponderance of the evidence is against the claims 
for entitlement to specially adapted housing, the reasonable 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Home Adaptation Grants

In order to establish entitlement to a certificate of 
eligibility for a special home adaptation grant, it must be 
shown that the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809, and that she is entitled to 
compensation for permanent and total service-connected 
disability which 1) is due to blindness in both eyes with 
5/200 visual acuity or less, or 2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) 
(West 2002); 38 C.F.R. § 3.809a (2002).

As previously discussed, based on the November 2002 VA 
examination report, the veteran is not blind in both eyes 
with 5/200 visual acuity or less.  Additionally, there is no 
evidence of loss of use of both hands.  The term "anatomical 
loss or loss of use" of a hand is not defined by 38 C.F.R. 
§ 3.809a or 38 U.S.C.A. § 2101(b).  Under regulation 
38 C.F.R. § 4.63, which is utilized for the purpose of 
special monthly compensation, loss of use of a hand is 
defined as a condition where no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the elbow with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (2002).  Examples under 38 
C.F.R. § 4.63 that constitute loss of use of a hand include 
complete ankylosis of two major joints of the extremity.

The October 2001 VA muscle examination report reflects that 
the veteran complained of weakness in the right upper 
extremity and examination showed that she had atrophy at the 
hypothenar end with some weakness of her grip, graded 3 out 
of 5.  The examination report contains a diagnosis of MS 
affecting her right upper extremity.  Additionally, the 
October 2001 VA hand, thumb, and fingers examination report 
contains a summary which indicates that her grip strength was 
decreased as compared with age-related norms, she had bimodal 
skewing on both hands, her fine motor skills were minimally 
decreased on the right, and she appeared to have some 
difficulty manipulating small pegs.  The report indicates 
that she was able to pick up items ranging from 1/4 to 3 inches 
in diameter but could not maintain any weight for longer than 
25 seconds.  The report reflects that she did not lift 
weights in the normal fashion but rather lifted with the 
elbow flexed and then extending.  The February 1999 hearing 
transcript reflects that the veteran testified that her right 
side was worse and she had to utilize her left hand to feed 
herself.  The Louisiana Department of Veterans Affairs report 
of examination form received by VA in September 2002 
indicates that the veteran could feed herself but dropped 
food on her dress and needed help bathing.  The November 2002 
VA examination report specifically indicates that the veteran 
did not have physical or anatomical losses that provided a 
basis for physical restrictions.  The evidence does not show 
that the veteran's actual remaining function of her hands 
could be accomplished equally well by an amputation stump 
with prosthesis.  Accordingly, the Board finds that while the 
veteran does have functional limitation of her upper 
extremities, worse on the right, the evidence does not 
support a finding of loss of use of both hands.

As the preponderance of the evidence is against the claims 
for entitlement to a special home adaptation grant, the 
reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Adaptive Automobile

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided to any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands or permanent impairment 
of vision of both eyes.  For adaptive equipment eligibility 
only, ankylosis of one or both knees or one or both hips due 
to service-connected disability is sufficient for entitlement 
to financial assistance.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808 (2002).  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  38 
U.S.C.A. § 3902(b)(1) (West 2002).  The term adaptive 
equipment includes that special equipment necessary to assist 
the eligible person to get into and out of the vehicle.  38 
U.S.C.A. § 3901 (West 2002).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2) and 
§ 4.63 which constitute loss of use of a foot or hand are 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more.  Also 
considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

As indicated above, the evidence of record does not indicate 
that the veteran's actual remaining function of her hands 
could be accomplished equally well by an amputation stump 
with prosthesis.  See 38 C.F.R. §§ 3.50, 4.63 (2002).  As 
previously discussed, based on the November 2002 VA 
examination report, the veteran is not blind in both eyes 
with 5/200 visual acuity or less.  As such, the veteran is 
not blind in both eyes.  There is no competent medical 
evidence indicating that the veteran's service-connected MS 
results in the loss or permanent loss of use of one or both 
feet and there is no competent medical evidence indicating 
that the veteran has ankylosis of one or both knees or one or 
both hips. Rather, the competent medical evidence indicates 
that the veteran continues to have use of both feet, as she 
is able to ambulate with only slight difficulty with tandem 
walking.  The October 2001 VA examination report reflects 
that she was able to walk on her toes and heels and could do 
rapid alternative movements.  The August 1999 VA examination 
report reflects that her extensors and flexors of the feet 
and knees were all strong.  The July 2002 VA neurology note 
reflects that while she seemed to have a right foot drop, 
this was not consistent with the physical findings.  
Accordingly, the Board finds that the veteran does not have 
loss or permanent loss of use of one or both feet, ankylosis 
of one or both knees or one or both hips due to her service-
connected MS.

Given the foregoing, a preponderance of the evidence is 
against the veteran's claim of entitlement to a certificate 
of eligibility for financial assistance in the purchase of an 
automobile or other conveyance and necessary adaptive 
equipment.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of this 
claim that would give rise to a reasonable doubt, which could 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West 2002).

Other Considerations

Finally, the Board notes that the veteran has asserted that 
at times she had loss of use of both her right and left foot 
and both hands, which she indicated occurred when she was 
walking or engaged in routine activities.  The evidence does 
not demonstrate that she has the requisite medical training 
or expertise that would render her opinion competent in this 
matter.  As a layman, she is not qualified to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe the difficulties endured in her daily 
life, she is not competent to render a medical opinion which 
indicates that her disability rises to the level of "loss of 
use" required by VA regulations for the benefits sought on 
appeal.

In closing, the Board notes that the veteran has asserted in 
April 2002 correspondence that VA wanted her to use a 
wheelchair in order to get more benefits.  The Board 
recognizes that the veteran has been diagnosed with a 
progressively debilitating disability.  As set forth above, 
specific disability requirements must be met for entitlement 
to the requested benefits.  At this point in time, the 
veteran does not fit within the requirements necessary for 
entitlement to the above-referenced benefits.  


ORDER

Entitlement to assistance in acquiring specially adapted 
housing is denied.

Entitlement to assistance in acquiring a special home 
adaptation grant is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

